     Case 2:19-cv-01589-KJM-EFB Document 31 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KENNETH WAYNE PARKS,                                No. 2:19-cv-1589-KJM-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    SALAHUDDIN ABDUR-RAHMAN, et
      al.,
14
                          Defendants.
15

16
            Plaintiff is a state prisoner proceeding without counsel in an action brought under 42
17
     U.S.C. § 1983. He requests that the court reconsider its denial of his motion to appoint counsel.
18
     ECF No. 30. As the court’s prior order informed plaintiff, district courts lack authority to require
19
     counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States Dist.
20
     Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an attorney
21
     to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935
22
     F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).
23
     When determining whether “exceptional circumstances” exist, the court must consider the
24
     likelihood of success on the merits as well as the ability of the plaintiff to articulate his claims pro
25
     se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560 F.3d 965, 970
26
     (9th Cir. 2009). Having considered those factors, the court again finds there are no exceptional
27
     circumstances in this case.
28
                                                         1
     Case 2:19-cv-01589-KJM-EFB Document 31 Filed 05/21/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for reconsideration of his
 2   motion for appointment of counsel (ECF No. 30) is denied.
 3   DATED: May 21, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
